975 So. 2d 1194 (2008)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
BEACHVIEW CONDOMINIUM OWNERS' ASSOCIATION, INC., Appellee.
No. 1D07-5769.
District Court of Appeal of Florida, First District.
March 6, 2008.
*1195 G. Alan Howard and Robert M. Dees of Milam, Howard, Nicandri, Dees & Gillam, P.A., Jacksonville, for Appellant.
J. Nixon Daniel, III, and Terrie L. Didier of Beggs & Lane, Pensacola, for Appellee.
PER CURIAM.
In Citizens Property Insurance Corp. v. Beachview Condominium Owners' Ass'n, Inc., 971 So. 2d 272 (Fla. 1st DCA 2008), this court reversed and remanded a judgment for the insured. In the instant appeal, the insurer seeks review of an order awarding attorney's fees and costs to the appellee/plaintiff in the same proceeding. In light of the reversal of the underlying judgment, the attorney's fees and costs order is REVERSED and REMANDED for further proceedings.
BENTON, LEWIS, and POLSTON, JJ., concur.